Case 1:18-cv-06127-CBA-RML Document 106-3 Filed 10/27/20 Page 1 of 8 PageID #: 1314




                        Exhibit C
Case 1:18-cv-06127-CBA-RML Document 106-3 Filed
                                    Francis     10/27/20 Page 2 of 8 PageID #: 1315
                                              Moran
                                     May 14, 2020                                   1

   1                  UNITED STATES DISTRICT COURT

   2                  EASTERN DISTRICT OF NEW YORK

   3               Case No. 1:18-cv-06127 (CBA)(RML)

   4

   5   - - - - - - - - - - - - - - - - - - X

   6   MONICA MORRISON,

   7                  Plaintiff and

   8                  Counterclaim Defendant,

   9         v.

  10   ROBERT LANGRICK,

  11                  Defendant and

  12                  Counterclaim Plaintiff.

  13   - - - - - - - - - - - - - - - - - - X

  14    VOLUME I                                        Pages 1-178

  15

  16               VIRTUAL VIDEOTAPED DEPOSITION OF

  17                       FRANCIS THOMAS MORAN

  18                     Thursday, May 14th, 2020

  19                9:56 a.m. Eastern Standard Time

  20

  21

  22

  23    -- Reporter: Kimberly A. Smith, CSR, CRR, CRC, RDR --

  24                 Realtime Systems Administrator

  25                        U.S. Legal Support


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:18-cv-06127-CBA-RML Document 106-3 Filed
                                    Francis     10/27/20 Page 3 of 8 PageID #: 1316
                                              Moran
                                     May 14, 2020                                   2

   1    APPEARANCES:

   2

   3        Henry R. Kaufman, P.C.

   4        By:   Henry Kaufman, Esq.

   5        60 East 42nd Street, 47th Floor

   6        New York, NY     10168

   7        (212) 880-0842

   8        hkaufman@hrkaufman.com

   9                       for the Plaintiff and Counterclaim

  10                       Defendant;

  11

  12        Clare Locke LLP

  13        By:   Andrew C. Phillips, Esq.

  14        10 Prince Street

  15        Alexandria, VA     22314

  16        (202) 628-7400

  17        andy@clarelocke.com

  18                       for the Defendant and Counterclaim

  19                       Plaintiff.

  20

  21    Also Present:    Monica Morrison

  22                     Robert Langrick

  23                     Shawn Capron, Videographer

  24

  25


                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
Case 1:18-cv-06127-CBA-RML Document 106-3 Filed
                                    Francis     10/27/20 Page 4 of 8 PageID #: 1317
                                              Moran
                                     May 14, 2020                                   3

   1                              I N D E X

   2

   3    WITNESS:    Francis Thomas Moran

   4

   5    EXAMINATION                                            Page

   6        By Mr. Phillips                                       6

   7                          AFTERNOON SESSION

   8        By Mr. Kaufman                                     130

   9

  10    EXHIBITS FOR IDENTIFICATION:

  11    Defendant's        Description                         Page

  12    DX-1       Hanover Police Department file               19

  13    DX-2       Plaintiff's complaint for declaratory        32

  14               judgment

  15    DX-3       Counterclaim defendant's answer              40

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                    U.S. LEGAL SUPPORT
                                      (877) 479-2484
Case 1:18-cv-06127-CBA-RML Document 106-3 Filed
                                    Francis     10/27/20 Page 5 of 8 PageID #: 1318
                                              Moran
                                     May 14, 2020                                 39

   1   details otherwise, I believe that's what happened.

   2        Q.     So I want to break that down just a little

   3   bit.      So you referred to the fact that during an

   4   investigation, you can learn facts that dispel the

   5   credibility of the complainant?

   6        A.     Or can cloud the matter to the point where

   7   you don't feel with confidence that you have proof

   8   that would justify a prosecution.

   9        Q.     Were there facts that came to light in this

  10   investigation that affected the credibility of

  11   Ms. Morrison as a complainant?

  12        A.     I don't know if I'd say credibility.      But I

  13   think you could -- it depends on how you approach it.

  14   I think there were facts that caused issues that

  15   could, in my opinion, make it hard to prove beyond a

  16   reasonable doubt that she was the victim of a sexual

  17   assault.

  18                   And, again, the most important thing is

  19   to prove that she's a victim of an assault and to

  20   prove that the person who victimized her was

  21   Mr. Langrick and then pursuit of charges and

  22   prosecution.

  23        Q.     Based on your review of the file, do you

  24   see any indication that Mr. Langrick was ever

  25   arrested for sexual assault?


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:18-cv-06127-CBA-RML Document 106-3 Filed
                                    Francis     10/27/20 Page 6 of 8 PageID #: 1319
                                              Moran
                                     May 14, 2020                                 40

   1        A.   I do not see any indication that he was

   2   arrested for sexual assault.

   3        Q.   At the time in 2005, what was the standard

   4   for obtaining an arrest warrant for a felony like

   5   sexual assault?

   6        A.   Probable cause.

   7                  MR. PHILLIPS:    Give me just one moment

   8   here and I'm going to try to pull up DX-3.

   9                         (Exhibit DX-3 was marked

  10                         for identification.)

  11                  MR. PHILLIPS:    So Defendant's Deposition

  12   Exhibit DX-3 should be available for all to download

  13   in the chat feature.      I'm going to go ahead and

  14   share it on my screen so Frank can see it.

  15        Q.   Frank, can you see on your screen the

  16   document that we've marked as DX-3?

  17        A.   I do not see "DX-3" on it.       It could be

  18   further down on the page.

  19                  Yes, I see that now.

  20        Q.   I'll represent to you that this is

  21   Ms. Morrison's answer to the counterclaims that

  22   Mr. Langrick filed in this case.        Again, you're free

  23   to download and peruse the entire document, but I'm

  24   going to direct you specifically to Ms. Morrison's

  25   response to paragraph 11, which is on page 6 of this


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:18-cv-06127-CBA-RML Document 106-3 Filed
                                    Francis     10/27/20 Page 7 of 8 PageID #: 1320
                                              Moran
                                     May 14, 2020                                176

   1                     C E R T I F I C A T E

   2        I, Kimberly A. Smith, a Certified Shorthand

   3   Reporter, Certified Realtime Reporter, Certified

   4   Realtime Captioner, Registered Diplomate Reporter,

   5   and Realtime Systems Administrator in and for the

   6   State of New Hampshire, do hereby certify that the

   7   foregoing is a true and accurate transcript of my

   8   stenographic notes of the deposition of FRANCIS

   9   THOMAS MORAN, who was first duly sworn, taken

  10   virtually on the date hereinbefore set forth.

  11        I further certify that I am neither attorney or

  12   counsel for, nor related to or employed by any of

  13   the parties to the action in which this deposition

  14   was taken, and further that I am not a relative or

  15   employee of any attorney or counsel employed in this

  16   case, nor am I financially interested in this action.

  17        THE FOREGOING CERTIFICATION OF THIS TRANSCRIPT

  18   DOES NOT APPLY TO ANY REPRODUCTION OF THE SAME BY

  19   ANY MEANS UNLESS UNDER THE DIRECT CONTROL AND/OR

  20   DIRECTION OF THE CERTIFYING COURT REPORTER.

  21        Signed this 27th day of May, 2020.

  22

  23                  _____________________________________

  24                  KIMBERLY A. SMITH, CSR, CRR, CRC, RDR

  25


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
Case 1:18-cv-06127-CBA-RML Document 106-3 Filed
                                    Francis     10/27/20 Page 8 of 8 PageID #: 1321
                                              Moran
                                     May 14, 2020                                177

   1            ERRATA SHEET DISTRIBUTION INFORMATION

   2         DEPONENT'S ERRATA & SIGNATURE INSTRUCTIONS

   3

   4

   5            ERRATA SHEET DISTRIBUTION INFORMATION

   6        The original of the Errata Sheet has been

   7   delivered to Andrew C. Phillips, Esquire.

   8        When the Errata Sheet has been completed by

   9   the deponent and signed, a copy thereof should be

  10   delivered to each party of record.

  11

  12

  13

  14                    INSTRUCTIONS TO DEPONENT

  15        After reading this volume of your deposition,

  16   please indicate any corrections or changes to your

  17   testimony and the reasons therefor on the Errata

  18   Sheet supplied to you and sign it.         DO NOT make

  19   marks or notations on the transcript volume itself.

  20   Add additional sheets if necessary.         Please refer to

  21   the above instructions for Errata Sheet distribution

  22   information.

  23

  24

  25


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
